Citation Nr: 0117775	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for spondylosis of the 
cervical spine, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant retired from active military service in 
September 1981 with more than 20 years of active duty.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's residuals of a left knee meniscectomy are 
manifested by slight instability and subluxation, 
degenerative changes, and slight but painful limitation of 
motion.  

2.  The appellant's cervical spine disability is manifested 
by arthritis that results in moderate limitation of motion.  


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of a left knee meniscectomy with 
degenerative joint disease, based on instability or 
limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5257, 5260, 
5261 (2000).  

2.  The criteria for a separate 10 percent rating for left 
knee disability due to arthritis and painful motion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (2000); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 
(1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  

3.  The criteria for a 20 percent rating for cervical spine 
spondylosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5290 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected left knee 
and cervical spine disabilities are more severely disabling 
than currently evaluated, thereby warranting higher ratings.  
He asserts that the December 1999 VA examination, upon which 
the denial of higher ratings for those disorders was based, 
was inadequate due to the brevity of the examination and a 
claimed lack of range of motion testing for the knee.  He 
also argues that VA medical records from both the 
Gainesville, Florida, Medical Center and the Daytona, 
Florida, outpatient clinic should be obtained and associated 
with the claims folder in order to show the actual severity 
of his left knee and cervical spine disorders.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), was signed into 
law by the President on November 9, 2000, and it redefined 
the obligations of VA with respect to the duty to assist.  
Regarding the appellant's claims, the Board finds that he was 
provided sufficient assistance by VA because a VA joints 
examination was performed in December 1999, and the July 2000 
Statement of the Case informed him of what evidence was 
needed to demonstrate that his left knee and cervical spine 
disabilities warranted higher ratings.  Additionally, the 
Board finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the appellant as plausibly 
relevant to his pending claims have been collected for 
review.  The evidence of record includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and personal 
statements made by the veteran in support of his claim.  The 
veteran declined the opportunity to present testimony at a 
personal hearing.  The Board finds that the December 1999 VA 
joints examination included range of motion testing and, 
therefore, was adequate for proper evaluation of both the 
left knee and cervical spine disorders.  Additionally, both 
the Gainesville, Florida, Medical Center and the Daytona, 
Florida, outpatient clinic were contacted in March 2000 and 
requested to send all of the appellant's medical records.  
The Gainesville, Florida, Medical Center indicated that the 
appellant's medical records were located at the Daytona, 
Florida, outpatient clinic, which sent medical records 
pertaining to treatment since January 1999.  The Board is 
unaware of any additional evidence which is available in 
connection with this appeal; therefore, no further assistance 
to the appellant regarding the development of evidence is 
required.  See generally VCAA 2000; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

I.  Left Knee Disability

Service medical records show that the appellant sustained a 
depressed lateral plateau fracture of the left knee in 
December 1972, for which he was treated at a VA hospital in 
January 1973.  He later underwent a left lateral meniscectomy 
in October 1973.  A May 1977 X-ray of the left knee revealed 
degenerative joint disease.  The December 1980 retirement 
examination report showed a complaint of left knee swelling 
and pain since the 1973 meniscectomy, and the diagnosis was 
early degenerative arthritis of the left knee.  

At a March 1982 VA medical examination, the appellant stated 
that he experienced throbbing pain in the left knee by 
bedtime each day, and that he wore a stabilizing brace for 
the knee and sometimes limped.  Range of motion testing for 
the left knee revealed that extension and flexion were to 0 
and 150 degrees, respectively, with excessive lateral motion 
noted in the knee.  The diagnosis was traumatic arthritis of 
the left knee with a hypermobile knee joint.  

VA medical records dated from 1981 to 1997 do not show any 
significant complaint or treatment for left knee problems, 
although an August 1989 X-ray of the left knee revealed mild 
hypertrophic change and flattening of the lateral tibial 
plateau.  

A December 1999 VA joints examination noted the appellant's 
history of a left knee injury requiring a meniscectomy in 
1973 and his current complaints of continued pain and 
swelling in his left knee.  Examination revealed no active or 
passive "extension" of the left knee, whereas flexion of 
the knee was from 0-140 degrees.  There was crepitus with 
flexion and extension of the knee, and crepitus and pain on 
patellar grind testing.  The appellant exhibited have some 
mild apprehension with lateral patellar subluxation but had 
no anterior or posterior instability, or varus or valgus 
instability in the left knee.  However, moderate medial and 
lateral joint line tenderness was noted in the knee, along 
with mild effusion.  X-rays of the left knee showed moderate 
medial and lateral compartment degenerative joint disease 
that was considered consistent with previous traumatic injury 
and meniscectomy involving the knee.  Moderate to severe 
patellofemoral arthritis was also noted in the knee.  The 
assessment was moderate to severe post traumatic arthritis of 
the left knee, status post meniscectomy in "1972."  

A February 2000 VA outpatient record indicated that the 
appellant gave a personal medical history that included left 
knee degenerative joint disease and instability.  He 
complained of left knee pain.  The examiner noted that 
flexion and extension of the left knee produced crepitation 
without effusion, that the left knee ligaments were intact, 
and that a McMurray's sign was negative for the left knee.  
The examiner reported that the left knee lacked about five to 
ten degrees of full extension.  The diagnosis was left knee 
degenerative joint disease.  

Following the appellant's retirement from service in 
September 1981, service connection was granted for residuals 
of a left knee meniscectomy by a February 1982 rating 
decision, which assigned a 10 percent rating under Diagnostic 
Codes 5010-5257 from October 1, 1981.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  While the evidence shows that the 
appellant wears a brace on his left knee and complains of 
pain and swelling in the knee, the clinical findings fail to 
demonstrate that there is more than slight instability or 
subluxation associated with the left knee condition.  
Therefore, the Board is unable to identify a basis to grant a 
rating greater than 10 percent for left knee disability based 
on instability or subluxation.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater than 10 
percent based on limitation of motion.  Under Diagnostic Code 
5260, limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when the limitation is to 30 degrees, and a 10 
percent evaluation when the limitation is to 45 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when the limitation is to 
15 degrees, and a 10 percent when the limitation is to 10 
degrees.  38 C.F.R. § 4.71a.  Normal extension and flexion of 
a knee are to 0 and 140 degrees, respectively.  38 C.F.R. 
§ 4.71a, Plate II.  

Because the range of motion testing for extension and flexion 
in the appellant's left knee at the December 1999 VA 
examination revealed that flexion was from 0 to 140 degrees, 
and the February 2000 outpatient record noted extension 
within five to ten degrees of full, the Board finds that an 
evaluation greater than 10 percent is not warranted for his 
left knee disability based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  Although he wears a brace on 
the left knee, he has good stability and range of motion in 
the knee.  Because the currently assigned 10 percent 
evaluation is based on slight instability that involves 
functional impairment, a higher disability evaluation is not 
warranted for the left knee disability on the basis of 
functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions by the United States Court of Appeals for 
Veterans Claims (Court) in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417 (1995).  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

In this instance, while flexion in the appellant's left knee 
does not meet the noncompensable level of flexion limitation 
(60 degrees) under Diagnostic Code 5260, the noncompensable 
level of extension limitation under Diagnostic Code 5261 (5 
degrees) is demonstrated in the left knee.  Because the 
appellant has limitation of extension in the left knee that 
meets at least the noncompensable level under Diagnostic Code 
5261, a separate disability evaluation is warranted for the 
arthritis and limitation of motion in the appellant's left 
knee under VA O.G.C. Prec. Op. No. 23-97.  Because the 
arthritis in the left knee is described as mild, and there is 
evidence of pain and tenderness in the knee, the Board finds 
that the evidence demonstrates that a 10 percent rating is 
warranted for the arthritis and painful motion in the left 
knee.  Absent evidence of more than slight limitation of 
motion (extension) in the left knee, a rating higher than 10 
percent is not warranted for the arthritis and limitation of 
motion in the left knee.  

II.  Cervical Spine Disability

Service medical records show that, in November 1975, the 
appellant complained of neck pain radiating from the lower 
portion of the neck to the upper region, with point 
tenderness.  An impression of thoracic outlet syndrome versus 
cervical arthritis was reported in June 1978.  The December 
1980 retirement examination report included a diagnosis of 
mild thoracic outlet syndrome.  

At the March 1982 VA examination, the appellant reported a 
past history of neck and right shoulder pain.  He had full 
range of motion in his cervical spine, albeit with mild pain 
on full extension.  The diagnosis was symptomatic right 
thoracic outlet syndrome.  

The VA outpatient records from 1981 to 1997 show treatment in 
December 1984 for spasm of the trapezius bilaterally with 
tenderness; mild tenderness and good range of motion was also 
noted in the neck.  An X-ray of the cervical spine in 
December 1984 revealed very minimal narrowing at the C5-6 
interspace with minimal spurring.  The appellant complained 
of intermittent posterior low neck pain in October 1986.  

At the December 1999 VA joints examination, the appellant 
complained of pain in his neck, without any radicular 
symptoms into his upper extremities.  He reported difficulty 
performing activities where he had to extend his arms and 
rely on his shoulders for support because the neck pain 
radiated into his shoulders bilaterally.  Range of motion 
testing for the neck revealed the following findings: forward 
flexion was to 25 degrees; backward extension was to 10 
degrees; rotation in either direction was to 30 degrees; and 
lateral bending was to 30 degrees, left and right.  Other 
findings pertaining to the cervical spine included 5/5 
strength throughout the upper extremities, a negative 
Hoffmann's sign, 1+ biceps and brachioradialis reflexes, and 
trace triceps reflexes bilaterally.  X-rays of the cervical 
spine revealed multilevel cervical degenerative disk disease 
that was more prominent at C3-4 and C5-6.  The diagnosis was 
chronic cervical sprain syndrome.  

The February 2000 VA outpatient record noted that the 
appellant's personal medical history included chronic neck 
pain from spondylosis.  Examination revealed decreased range 
of motion in the cervical spine with no bruits.  The 
diagnosis was spondylosis of the cervical spine.  

The February 1982 rating decision granted service connection 
for spondylosis of the cervical spine and assigned a 10 
percent rating under Diagnostic Code 5003 from October 1, 
1981.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  If one accepts that normal 
range of motion in the cervical spine consists of forward 
flexion to 60 degrees, backward extension to 75 degrees, 
rotation to 55 degrees, and lateral extension (bending) to 40 
degrees, then the range of motion testing performed at the 
December 1999 VA examination demonstrated that the appellant 
has moderate limitation of flexion, severe limitation of 
backward extension, moderation limitation of rotation, and 
slight limitation of lateral flexion in the cervical spine.  
The Board finds, thus, that the overall limitation of motion 
in the appellant's cervical spine is shown to be moderate.  
Therefore, a 20 percent rating is warranted for his cervical 
spine disability. based on limitation of motion.  Because the 
clinical findings do not shown that he has severe limitation 
of motion in his cervical spine, the criteria for a rating 
greater than 20 percent is not granted.  

The Board has also considered whether a rating greater than 
20 percent maybe assigned for the appellant's cervical spine 
disability based on disc disease.  When intervertebral disc 
syndrome is pronounced, as manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief, a 60 
percent evaluation is assigned.  If intervertebral disc 
syndrome is severe, with symptomatology indicating recurring 
attacks with intermittent relief, a 40 percent evaluation is 
assigned.  When intervertebral disc syndrome is shown to be 
moderate with recurring attacks, a 20 percent evaluation is 
assigned.  If intervertebral disc syndrome is mild , a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, because the evidence does not 
show that the appellant experiences severe intervertebral 
disc syndrome associated with his cervical spine disorder, a 
rating greater than 20 percent is not warranted for the 
disorder under Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as to 38 C.F.R. § 4.59, 
under DeLuca.  While the appellant complains of pain in his 
cervical spine, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 20 percent rating granted by this 
decision.  He indicated at the December 1999 VA examination 
that he did not have radicular symptoms into his upper 
extremities.  Because the currently assigned 20 percent 
rating for moderate limitation of motion involves functional 
impairment, a higher disability evaluation is not warranted 
for the cervical spine disability on the basis of functional 
disability.  


ORDER

An increased rating for residuals of a left knee 
meniscectomy, based on instability or limitation of motion, 
is denied.  

A separate 10 percent rating is granted for arthritis and 
painful motion in the left knee, subject to the laws and 
regulations governing the award of monetary benefits.  

A 20 percent rating is granted for spondylosis of the 
cervical spine, subject to the laws and regulations governing 
the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

